                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

BRENDA DAVIS, et al.,                                )
                             Plaintiffs,             )     Case No.: 5:17-cv-06058-SJ-NKL
                                                     )
 v.                                                  )
                                                     )     ORAL ARGUMENT REQUESTED
BUCHANAN COUNTY, MISSOURI, et al.,                   )
                   Defendants.                       )

      DEFENDANTS DR. CATHERINE VAN VOORN, ANN SLAGLE, AND APRIL
       HELSEL’S MOTION TO DISMISS BASED ON QUALIFIED IMMUNITY
       COME NOW defendants Dr. Catherine Van Voorn, Ann Slagle, and April Helsel, by and

through the undersigned counsel, and move this Court for an order dismissing plaintiffs’ claims

on the basis of qualified immunity.        Defendants contemporaneously submit herewith their

Suggestions in Support of this Motion to Dismiss.

       WHEREFORE, defendants Dr. Catherine Van Voorn, Ann Slagle, and April Helsel

respectfully request this Court grant their Motion to Dismiss Based on Qualified Immunity.

                                              NORRIS KEPLINGER
                                              HICKS & WELDER, LLC

                                              By:    /s/ John Hicks
                                              John Hicks, jh@nkfirm.com, #53584
                                              Emily Tung, etung@nkfirm.com, #68177
                                              9225 Indian Creek Parkway, Suite 750
                                              Overland Park, Kansas 66210
                                              (913) 663-2000/(913) 663-2006 FAX
                                              ATTORNEYS FOR DEFENDANTS APRIL
                                              POWERS, ANN MARIE SLAGLE, CATHERINE
                                              VAN VOORN, ADVANCED CORRECTIONAL
                                              HEALTHCARE




                                                 1

        Case 5:17-cv-06058-NKL Document 372 Filed 07/02/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 2nd day of July, 2019, the above and foregoing document was
filed and served on counsel of record via the Court’s ECF system.


                                                   /s/ John Hicks
                                            Attorney for Defendant Advanced Correctional
                                            Healthcare, Inc.




                                               2

         Case 5:17-cv-06058-NKL Document 372 Filed 07/02/19 Page 2 of 2
